Appeal from a judgment of the Supreme Court, Monroe County (Donald J. Mark, J.), rendered November 19, 2002. The judgment convicted defendant, upon a jury verdict, of rape in the first degree and rape in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, following a jury trial, of rape in the first degree (Penal Law § 130.35 [1]) and rape in the second degree (§ 130.30 [1]), defendant contends that Supreme Court erred in refusing to admit evidence that the victim had previously engaged in acts of prostitution. We reject that contention. Pursuant to CPL 60.42, i.e., the Rape Shield Law, evidence of a victim’s sexual conduct is excluded in sex offense cases unless the evidence falls within a statutory exception. One exception applies to evidence that proves or tends to prove that the victim has been convicted of prostitution under Penal Law § 230.00 within three years prior to the sex offense that is the subject of the prosecution. Thus, by its express language, that exception applies only to convictions of prostitution, not to acts of prostitution or to prostitution-related arrests (see CPL 60.42 [2]; People v Smith, 27 AD3d 242, 243 [2006], lv denied 7 NY3d 763 [2006]; People v Dixon, 199 AD2d 332, 333 [1993], lv denied 83 NY2d 851 [1994]), and here, there was no evidence that the victim had been convicted of prostitution. We reject the further contention of defendant that the court erred in restricting his cross-*1279examination of the victim concerning her prior complaints that she had been raped. Defendant failed to demonstrate that the prior complaints may have been false or that they were suggestive of a pattern casting doubt on the validity of the instant charges (see People v Lane, 47 AD3d 1125, 1128 [2008]).
We have examined defendant’s remaining contention and conclude that it lacks merit. Present—Hurlbutt, J.P, Martoche, Smith, Green and Pine, JJ.